Chapman, C. J.
From the nature of the case, it must happen that the subject of the liability of employer to his workman, who is accidentally injured while engaged in his service, will present itself to courts of law in a great variety of forms, for there are in almost every case some peculiar circumstances. The decisions are very numerous on this subject, both in this country and in England, but the general principles by which they are governed are well establishedP It is not necessary to advert tc the cases, for the principles are sufficiently stated in Gilman v. Eastern Railroad Co. 10 Allen, 233, and 13 Allen, 433.
The evidence in this case does not tend to show that the de fendants’ machine shop was not properly built, but it does tend *285to show that a portion of the floor, over which the plaintiff had occasion to pass in the discharge of his duty, had been for a considerable time in a state of decay, and had become unsafe. It also tends to show that the defendants knew, or by the exercise of reasonable diligence would have known, what its condition was, for they had the means of making as thorough an examination as could be necessary to learn its condition, not merely by observing its surface, but by going under it and examining the foundations on which it rested, as well as the extent of the decay. And if they were negligent in allowing it to become rotten or dangerous, or in not making themselves acquainted with its condition, so far as they could do so by reasonable diligence, they had made themselves liable to any of their servants who should be injured by the defect, unless he also was negligent. The principle is well stated in Paterson v. Wallace, 1 Macq. 748, that a master is bound to use all reasonable precautions for the safety of his workmen, and it is his duty to be careful that his servant is not induced to work under a notion that tackle or machinery is staunch and secure, when in fact the master knows or ought to know that it is not so. The same principle applies to a building or structure of any kind. We can have no doubt that the evidence is sufficient to authorize a jury to find that the defendants were in fault in respect to the decayed and unsafe condition of their floor.
But in order to enable the plaintiff to recover, he must prove that he has not been careless or rash. In Priestley v. Fowler, 8 M. & W. 1, it is well stated, that “the mere relation of the master and the servant never can imply an obligation on the part of the master to take more care of the servant than he may reasonably be expected to do of himself. He is, no doubt, bound to provide for the safety of his servant in the course of his employment, to the best of his judgment, information and belief. The servant is not bound to risk his safety in the service of his master, and may, if he thinks fit, decline any service in which he reasonably apprehends injury to himself; and in most of the cases in which damage may be incurred, if not in all, he is just as likely to be acquainted with the probability and extent of it as the master.”
*286If he has such knowledge, he is negligent in disregarding it, and takes the risk. It has been decided that if there be a hole in a floor over which he has to pass in the dark, and it is not lighted or guarded, and he knows its condition but chooses to pass in the dark, he does so at his own risk. Seymour v. Maddox, 16 Q. B. 326. There are many employments that are known to be dangerous, and sometimes business is carried on in buildings or other places that are obviously unsafe, or with machinery and implements of the same character. In such cases, the workman takes the risks which he knows to be incident to the place and to the business.
In this case, the evidence shows that the plaintiff had some knowledge of the condition of the floor. If it was sufficient to put him on his guard at the time, he cannot recover. But from the nature and condition of the building, and the nature of the defect, the court cannot say that the plaintiff could, without having examined the parts of the floor that were not exposed to his inspection, be aware that there was danger at the place where he broke through. If it would require an inspection of the under side of the floor, or of the parts of the building under it, to make him aware of the danger, then the injury might have happened fdthout his fault. The evidence on this point should be submitted to a jury, to determine, under proper instructions, whether he used due care at the time of the accident.
Case to stand for trial.